 In theMatter of NEW YORK MERCHANDISECOMPANY, INC.andNEWYORK MERCHANDISE COMPANY EMPLOYEES ORGANIZATIONIn theMatter of NEW YORK MERCHANDISE COMPANY,INC.andWHOLE-SALE &WAREHOUSEWORKERS UNION, LOCAL 65, C. I. O.Cases Nos. R5232 and R-5233, respectively.Decided June 3, 19/3Messrs. Scandrett, TuttlecCChalaire, by Mr. Bernard Phillips,ofNew York City,and Mr. Emanuel Turberg,of 'New York City, forthe Company.Mr. Edward Kuntz,of New York City, for the Union.Messrs. Epstein &Rosenblum,,byMr. Lee Epstein,of New YorkCity, for the Organization.Mr. David V. Easton,ofcounselto the Board.DECISIONDIRECTION OF ELECTIONANDORDERSTATEMENT OF THE CASEUpon petitions duly filed by New York Merchandise CompanyEmployees Organization, herein called' the Organization, and Whole-sale & Warehouse Workers Union, Local 65, C. I. 0., herein calledthe Union, alleging that questions affecting commerce had arisen con-cerning the representation of employees of New York MerchandiseCompany, Inc., New York City, herein called the Company, the Na-tional Labor Relations Board consolidated the cases by an orderdated March 13, 1943, and provided'for an appropriate hearing upondue notice before Samuel H. Jaffee, Trial Examiner. The notice ofhearing, dated March 27, 1943, provided that, in addifion to an in-vestigation of the questions of representation, evidence was, to bereceived upon the- issue of whether or not the Organization is a suc-cessor or continuation of new York Merchandise Company EmployeesI50 N. L R. B., No.11.41 42DECISIONSOF NATIONALLABOR REcLATIONS BOARDAssociation, herein called the Association, heretofore ordered dis-established by the Board., Said hearing was held at New York Cityon April 5, 6, 7, 8, 12, 13, 14, 15, and 19, 1943.The Board, the Com-pany, the Organization, and the Union appeared, participated, andwere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.At the commencement of the hearing the Organization moved to dis-miss that section of the notice` of hearing wherein it was directed'that evidence be received upon the issue of whether or not the Organi-zation is a successor or continuation of the Association.This motionwas denied by the Trial Examiner. At the close of the hearing boththe Company and the Organization moved to dismiss that portionof the proceeding relating to said issue.They Trial Examiner re-served rulings upon these motions for the Board.For reasons here-inafter stated, the motions are denied.The Trial Examiner's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Both the Company and the Organization filed briefs whichthe Board has considered.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYNew York Merchandise Company. Inc., a New York corporation,is engaged in, jobbing and wholesaling a wide variety of products,including dry goods, notions, ready-to-wear products, and drug sun-dries.For those purposes it maintains sales offices and warehousefacilities in Los Angeles, California, Dallas, Texas, and New YorkCity.We are concerned herein with the Company's operations inNew York City. In the calendar year 1942, the Company purchasedmerchandise valued in excess of $1,000.000 from domestic manufac-turers, of which more than 50 percent in value was shipped to theNew York offices and warehouses from points outside the State ofNew York. The Company sells its products to jobbers, wholesalers,retailers,'and chain stores throughout the United States, and morethan 50 percent of its products is shipped to points outside the Stateof New York. The Company admits that it is engaged in commercewithin'the meaning of the National Labor Relations Act.1Matter of New York Merchandise Company,IncandUnited Wholesale and WarehouseEmployees of N Y Local 65, affiliated with the UnitedRetail andWholesaleEmployeesof America, C I:0., 41 N L R B 1078 NEW YORK MERCHANDISE COMPANY, INC.IT.THE ORGANIZATIONS INVOLVED43Wholesale&WarehouseWorkersUnion, Local 65, is a labor organi-zation affiliated with the Congress of Industrial Organizations, ad-mitting to membership employees of the Company.New York Merchandise Company Employees Organization is anunaffiliated labor organization admitting to membership employeesof the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has 'refused to recognize either labor organizationas the exclusive bargaining representative of its employees unless anduntil the Board has determined the appropriate unit and a labororganization has been duly certified by the Board.The Board found in the complaint case 2 that the Company hadformed the Association, and thereafter dominated and interferedwith its administration, and had contributed financial and other sup-port to it.The Board ordered,inter alia,that the Company withholdrecognition from and completely disestablish the Association, andpost notices to this effect.3On March 26, 1943, the Company andthe Board entered into a stipulation whereby the Company consentedto the entry of,a decree which provided for the enforcement of theBoard'sorder heretofore made.As statedabove, evidence was re-ceived at the hearing herein on the, issue of whether the Organizationis the successor to or continuation of the Association,the organizationheretofore ordered disestablished.We turn first to a consideration ofthe evidence bearing on this issue.The Intermediate Report of the Trial Examiner was issued on Jan-uary 19, 1942.Thereafter, on January 24, the executive board of theAssociation met with its attorney, Lee Epstein ,4 for the purpose ofdiscussing the report.Epstein told the executive board that theAssociation had been found illegal in that it included within its mem-bership several employees who were supervisors or' representativesof the Company, and that the Company had contributed financial sup-port to the Association's hospital fund.He suggested at this meeting,that, in the event a new organization was to be formed, a number ofsteps should be taken to assure that it was free of any taint.Headvised that it would be necessary to bar executives and supervisoryemployees of the Company from membership, refuse to accept andreturn to the Company any financial support given by it, and further'See footnote 1,supra8As of,the time of hearing herein, these notices had not been posted.Mr. Epstein now represents the Organization 44DECISIONS,OF NATIONAL LABOR REILATIONS BOARDsuggested that the Hospitalization Fund be handled separately.Theexecutive board decided to adopt Epstein's suggestions,and sent no=tices to the members of the Association that a specialmeeting was tobe held bn February 3 at the Hotel Imperial.5The noticestated thatthe meeting was called for the purpose of creating a new Hospitali-zation Fund,to dissolve the Association,and to,receive the recom-mendations of the executive board as to "the future welfare of allemployees ..."Prior to the meeting of the 'memnbers on February 3, the executiveboard again convened.A change of mind had taken place withregard to Epstein's suggestions.Oscar Spero'-'testified that lie toldthe executive board that he had a meeting with Milton Slimy,-thepresident of the Company, in Shaw's office, shortly after the meetingof January 24, and that Shaw stated'"he would not support a dualorganization, neither would he support an organization that hadonly . .. the hospitalization matter- . .and as far as the people tobe admitted into the organization.... accordingto his opinion mostof the people should be admitted with the exception of a few and onlysuch an organization will he support.,'Simon Cohen testified thatat the second meeting of the executive board Eugene Wickers pro-posed that the executive board discard Epstein's recommendations,,and recommend one organizationwithhospitalization for its mem-bers, and permit,all employees except members of the firm to be eli-gible; that when asked why he had changed his mind, he stated thatShaw had spoken to him and told him that he(Shaw)wanted oneorganization with all employees except firm members included, andif such all organization was not formed, he would not recognize thenew organization and would see that it received no hospitalization;and that Arthur Keller told the meeting of a similar conversationwith Shaw.HermanCohen testified that he had spoken to Shaw withregard to the new organization and corroborated the testimony ofSimon Cohen, and Spero that several members 'of the executive boardhad changed their minds with regard to Epstein's recommendations,on the ground that Shaw would not support them.He further testi-fied that he asked them"wliy they had changed their minds, thatwith regard to these conversations. 'Shaw denied having had ' anysuch conversations and stated that he was first approached by mem-bers of the Organization in May 1942.We find that Shaw did haveconversations with several members of the executive board, and thatas a result of these conversations these nienibers changed their mindsBing place for the Organization also NEW YORK MERCHANDISE COMPA\TY, INC.45with regard to `Epstein's recommendations.We further find that,these actions of Shaw constituted an interference with and a directattempt to dominate the formation of the Organization.At the meeting held February 3, Herman Cohen, the president ofthe Association, announced the findings of the Trial Examiner inthe Intermediate Report and the recommendation of Epstein thatthe Association dissolve.A vote was taken in which the membersvoted to dissolve the Association as of March 31, 1942, in order topermit employees to receive hospitalization, if necessary, until suchtime as a new organization could be formed 6 Immediately there-after,,MorrisWeininger ° proposed that a new organization be started.Hyman Hills was elected chairman, and he immediately appointedan organizing committee.Thereafter, the organizing committee secured applications fromthe members of the Association, the Organization was formed, andits constitution drafted, and adopted on March 24.The constitutionprovided that all employees of the Company in the New York officesand warehouses were eligible for membership except officers anddirectors of the Company and executives; it also provided that aHospitalization Fund be set up, and for monthly dues.° Several ofthe leaders of the Association became leaders in,the formation andadministration of the Organization; they were also persons foundboth in the complaint case and hereinafter to be employed in super-visory capacities with the Company."After the adoption of theconstitution and election of officers a membership committee wasformed to pass upon certain employees whom the Organization con-sidered to be questionable for membership and to make recommenda-tions with regard to these applicants.On April 28, the membershipcommittee made its report, recommending that all executives,- ad-ministrative.,employees, and outside salesmen should either be declaredineligible, or admitted to membership without power to vote or toThis is based upon credible testimony of S CohenWeininger was found in the complaint case to be an assistant foreman. As hereinafterindicated, we find that he is an assistant buyer, it person holding an executive or admin-istrative position with the Company8Hill occupies a supervisory position in the shipping departmentSee Supervisors andAssistant Soper visors,infi a.-°The clues were the same as those levied by the Association.10Hyman Hill,who was vice president of the Association,became president of the Or-ganizationHermanCohen,the last president of the Association,formally became a mem-ber of the Organization on June 10, although he was nominated for the vice presidencyat the first election,and had declined the nominationOn May6 he was made chairmanof thehospitalizationcommittee of the Organization.Daaid Setdisan,who was treasurerof the Association;became treasurer of the Organization.Jack Brenner,who was financialsecretary of the Association,was on the organizing committee of the Organization andacted as recording secretary of the OrganizationHe used the records of the Associationfor the Organization'spurposesMorris Weinsnger,who was an officer of the Association,was on the organizing conimittee,of the Organization. 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDhold office.iiHowever, the,menibers rejected the recommendationsof the committee as to buyers and outside salesmen; bothclassifica-tions, with certain exceptions, were declared eligible for membershipin the Organization.Those employees who were listed as administra-tive employees were also declared eligible, with the exception of somewho were officers of the'Company.It was common practice, during the 'existence of the Association,to withdraw money from its Hospitalization Fund for the purpose ofmaking loans to members; these sums were carried,on the books asclue to the Hospitalization Fund.Prior to the actual date of dis-solution of the Association (March 31), the Association returned$200 to the Company of a'balance of $400 in the flid,'' and theremainder, together with the general fund, was then .placed in thehospitalization account of the Association.A letter dated April24, 1942, on Association stationery, was sent to the n lembers askingthem to designate their choice as.to the disposition of this money.13A majority indicated that they wished the money to be placed inthe Hospitalization, Fund of the Organization, which was apparentlydone.However, the Organization continued the practice of' theAssociation in withdrawing money from this fund for the purposeofmaking loans to its members. In addition, the Organizationinsisted upon the payment of all clues to the Association before amember could become in "good standing" with the,Organization; anotice to this effect was posted upon the Company's bulletin board.This was allegedly based upon the theory that the money was owedto the Hospitalization Fund, although it actually went to the Organi-zation via its Hospitalization Fund.As hereinabove stated, the Company had posted no notices of thedisestablishment of the Association as of the time of the hearing,"The follo,iing employees were considered by this committee as holding either anexecutive of administrative position with the CompanyAdmtinistratsveBuyersBAlaslanskyJBrendelAfCohenEBodenheinierVTroppAlBalmI,HirschhornIMuttDSeidmanLGiusbeigAITatkenIAlillsteinISchwaitzHSchulmanSBloomSAlellisIStoiarMGlennAfLipschitzLFriedmanI:TleberallJSteevesAlweiningerItnight he noted that, although the Conipany contendsthatmany of the above aremerely salesmen or oider fillets, the Organization was in no doubt that there i^ as at leastsome question with regard to them.The Companyhad contiibuted one-lialt of-the hospitalization Fund13Association lists weie used for the purpose of getting out this letter. NEW YORK MERCHANDISE COMPANY, INC.47although it had been directed to do so by the Board order and hadagreed to do so in signing the consent decree stipulation.The facts set forth above make it clear that the Organization is,merely a continuation of the Association under a new name, and itmust have appeared so to the employees of the Company.The Com-pany had never, by notices or otherwise, disestablished the, Asso-ciation.The president of the Company had conversations with em-ployees, which interfered with their choice of conduct; many of thesame employees, several of whom are found herein to be supervisory,were leaders of both the Association rind the Organization; the dis-solution of the Association overlapped the formation of the Organi-zation ; they sane amount of dues and the same meeting place andattorney were utilized by both the Association and the Organization;the Organization took over the funds of the Association and con-tinued its practices with regard to them, even to the point of taking'money from^the Hospitalization Fund and putting it in the generalaccount of the Organization; finally, the, Organization insisted uponthe payment of all back dues of the Association before permitting amember to be in good standing.Under the circumstances, we findthat the Organization is merely a continuation of the Associationand is therefore the same organization which the Company agreed,by the terms of the consent decree, to disestablish. It follows thatthe Organization is incapable of acting as the representative of theCompany's employees for the purpose of collective bargaining. Itspetitionfor investigation and certificationmust, therefore, bedismissed 14A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the Union represents a substantial numberof employees 'iii the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Coinpany within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union seeks a unit comprised of all inside employees of theCompany, excluding executives, supervisors and assistant supervisors,buyers, assistant buyers and assistants to the buyers, outside salesmen,private secretaries, switchboard operators, elevator operators, nurse,Matter of J Greenebaann Tanning Company, Plant No3andAmerican LeatherWorkersUnion,49N L R B 787.Matter ofH E Fletcher CompanyandWest'Chelmstord Gr ante Workers Un ion,41 N L R B 420,Mattei of R C LeToni neon, IncandIndependent Industrial Workers' Union,36 N L R. B 77415The Regional Diiector reported that the Union submitted 68 application cards bear-ing apparently genuine oiiginal signatures and containing names appealing upon the Coin-,pany's pay roll of January 22, 1943This pay roll contained apps oxunately 138 em-ployees in the unit hetemafter found appropuatel -48DECISIONS OF NATIONAL 'LABOR RELATIONS' BOARDconstruction staff, repairmen, porters, and watchmen.,. The Companycontends that all employees, excluding officers of the Company, execu-tives, and hair net assembly girls, constitute an appropriate unit.TheCompany claims that it has no categories except executives, officers,buyers, and ordinary employees; that because of the War and thecurtailment of its business, all employees have taken on multiple`duties, the character of which qualify them for membership in an'employee organization; and that the only persons exercising super-visory authority so as to warrant ' excluding them from the unit are,the officers and executives and buyers.The record does not, fullysupport the contention of the Company.There has been a markedchange in the duties of its personnel due to the decrease in businessand personnel caused by the War, and employees now perform func-tions in addition to those which they had previously performed, and-inmany instances their former duties have been somewhat modified.However, the weight of the credible evidence indicates and we findthat, in the main, persons exercising supervisory functions prior to theWar continue to do so.,We shall discuss the disputed groups and,specific individualsseriatim.A. Assistant buyers and assistants to the buyersThe Union would exclude all such employees from the appropriateunit on the ground that they exercise supervisory functions, whereasthe Company contends-that they should be included because of the factthat their duties are non-supervisory.The record discloses that theassistant buyers and the assistants to the buyers both make businesstrips for the Company, as a result of which they are away much of thetime.Although they do perform some order filling and picking, and'-make sales from the floor, essentially their duties are the same as theywere prior to the War.Their salaries and bonuses are considerablyhigher than those of ordinary employees, and their bonuses are figuredupon a different basis 16 The record discloses that the inside employeeshave received orders from persons herein classified as assistant buyersand assistants to the buyers, and look upon them as supervisors. Inaddition, the nature of the duties of assistant buyers and assistants tothe buyers is functionally different from that,of the inside employees:.Under these circumstances, we shall exclude assistant buyers and as-'sistants to the buyers from the unit hereinafter found appropriate.17- 14 Ordinary employees receive bonuses figured upon a weekly salary basis11We find' that the following persons are either assistant buyers or assistants to thebuyersJacob Brendel, Melvin Kahn, Lawrenc,> Ginsberg, Michael Glenn, Samuel Mellis,IrvingMillstem,'Abram (Al) Ort, Harry, Schumann, Benjamin Ueberall, and MorrisWeininger.It is significant to note that among the employees in this category and inother categories found to be supervisory hereinafter are several persons who were activeboth in the Association and in the Organization. NEW YORK MERCHANDISE COMPANY, INC.49.B. Outside salesmen or sales agentsThese employees are "on the road" approximately 20 weeks a year,selling on behalf of the Company, and the remainder of their time isspent in' the New York office.They are paid on a commission basis,with the exception of some who are paid both a salary and commission.They do not receive any bonus.All have drawing accounts; somehave outside offices; and there is no check on their time. Some ofthem earn approximately $2,000 per year and others between $5,000and $6,00013' The Company would include these employees within theunit on the ground that, for the major part of their time, they act asordinary salesmen, pick and fill orders, and help generally.However,we agree with the contention of the Union that the duties and interestsof the outside salesmen are functionally different from those of theinside employees of the Company, and we shall exclude them.19C. PrivatesecretariesThe Company claims that it employs no private secretaries.How-ever, the record discloses that at least one person, Belle Rabb, is knownas Shaw's private secretary and that appointments with Shaw are madethrough her. In the complaint case ' hereinbefore referred to, the'Board found that Rabb was Shaw's secretary, and there is no evidence'to indicate any change in her status. 'The evidence with regard to fourother employees alleged to be private secretaries is hardly conclusive.Their salaries and bonuses are no higher than those of ordinary stenog-raphers, and they perform similar duties.We agree with the Union'scontention that private secretaries, as such, are in a confidential posi'tion with regard to management, and should be excluded.However,We are of the opinion that the evidence herein is of such a character thatonly Belle Rabb appears to be definitely within this category.Withregard to the other employees alleged by the Union to be private secre-taries 20 we shall permit them to vote under challenge, and a dispositionof their-votes will be made, if necessary, after further investigation.Accordingly, we shall exclude all private secretaries, including BelleRabb.D. Supervisors and assistant supervisorsThe Union would exclude all employees performing supervisoryfunctions.The Company contends that the only employees perform-ing such functions sufficient for their exclusion are the buyers, officers,"We find the following employees are outside salesmen : Mark Brill, Ben Gang, FrankGarber,Murray Garber,Harry Ginsberg,Jack Greenberg, 'Abraham,Hattenbach,JeromeHattenbach,Ricardo(Richard)Katz, Joseph Martin, Alexander May, Paul Side], JohnF. Steeves, and Leslie Wain.20 SylviaWeinberg, Yetta Schonfield, Rita Solomon, and Ruth Farber. 50DECISIONSOF NATIONAL LABOR RELATIONS BOARDand directors of theCompany, and that all others should be includedwithin any unit of its employees.However, the record-discloses thatseveral employees are the heads or assistant heads of departmentsand sections of departments of the Company ; that they give orders,have hired and discharged employees, and are looked upon by theordinary employees as supervisors or assistant supervisors.Theirsalaries and bonuses are substantially higher than those of the em-ployees -,vorlci_with them, and-in many cases their,bonuses are com-puted in a manner different from that used to determine the bonusesof the ordinary employees.We agree with the Union's contentionthat the Company employs supervisors and assistant supervisors, andwe shall exclude such employees from the unit hereinafter foundappropriate."E. Switchboard operatorsAlthough it sometimes admits switchboard operators to member-ship, the Union desires to exclude these employees from the bargain-ing unit, contending that the "shop" did not wish to receive them asmembers.The Union representative testified that several classifica-tions of employees are questionable, and that the Union usually leavesthe decision in these hatters to the membership, for the reason thatfellow employees would be in a better position to know of their dutiesand relationship to management. , However, this desire is not con-trolling upon the Board, and in the absence of substantial evidenceindicating that these employees are closely attached to managementeither as confidential employees, or in any other manner which werecognize as a basis for exclusion, we shall include them within theunit hereinafter found appropriate.F.Elevator operatorsThe Union seeks to exclude these employees from the unit on thethe groundthat they are not eligible for membership.These em-ployees were not organizedby the Union, inasinuch as they are eligibleto a labor organizationwhichorganizes the building trades employeesand maintenance men.The Company desires that they be included.and argues that these employees also handle cases and hand trucks,and that their elevator work is merely a portion of their ditties. Inview of the fact that these employees are eligible for membershipin another organization,and in view of the Union'sdesire to avoidany' semblance of a jurisdictionaldispute,weshall exclude theseemployees from the unit hereinafter found appropriate.22-21 Ave find the following employees to be supervisors or assistant supervisors : JackBrennerWilliam J Bloom,Irving Brier, Herman Cohen,Oscar Ehrdreich, James Gal-_legher,'ilyman Bill,Simon Katz, B MaslanskyJohn Sharkey,' and Ira Stolar."Wefind thefollowingemployees to be elevator operators:Fi,inkDorman, Emil-Scheublc,and Nick Sharoff.I NEW IORK. MERCHANDISE COMPANY, INC.51G. 111'atchmenThe Company contends that it does not employ any such classifi-cation of employees.The evidence discloses that certain employeesare Stationed at the entrances to the Company and check upon personsenterlnb and leaving ; they also have receptionist duties.In addition;they make out bills on cash sales, and exercise some degree of controland supervision over the ordinary employees, especially on days whenthe employees are permitted to buy products of the Company.One,of these employees assigns inside salesmen to customers.We are ofthe opinion that the duties and interests of these employees are func-tionally different from those of the ordinary employees, and, inaccordance with the Union's contention, we shall exclude them fromthe unit hereinafter found appropriate.23H. NurseThe Company employs an individual which it designates as a ma-tron,who, it contends, should be included within the unit.TheUnion contends that this employee 24 is a nurse. She administers firstaid for minor hurts and takes no part in the distribution function ofthe business. 'We are of the opinion that her duties are functionallydifferent from those of the regular employee and shall exclude herfront the unit hereinafter found appropriate.1.Construction and maintenance menThe Union would exclude these employees 25 from the unit on thesame grounds upon which it excluded the elevator operators-namely,that these employees are usually represented by the labor organiza-tion which represents the building trades employees, and are, there-fore, ineligible for membership in the Union.The Company desiresthat they be included.The record discloses that these employeesgrease machinery, perform carpentry work, paint, and on occasionpack merchandise and act as stock clerks.However, we agree withthe contention of the Union that their duties are primarily concernedwith construction and maintenance work; we shall therefore excludethem.J.Repairmen of merchandiseThe Union would exclude these two employees 26 on the ground thatthe nature of their work and interests are functionally different from13we find the following employees to be watchmen Sam Alter, E Joslowitz, Leo Pieser,and Benlamm Shippenberg21Helen Clancy.Z'Louis Kirschner,Thomas Larson,Ezra Rosenblatt,and Philip Schmitt(Schmidt):20 Israel Levy and Mike Speciale 52DECISIONS OF NATIONAL LABOR RELATIONS BOAIR'Dithose of the other employees; the Company contends that they shouldbe included.Levy repairs the' Christmas tree light outfits, and Spe-ciale repairs clocks.We agree with the Union's contention and shallexclude them from the unit hereinafter found appropriate.K. PortersThese employees are sometimes admitted to membership by theUnion.However, as in the case of switchboard operators,the inclu-sion of this category is left to the membership.In spite of the factthat one porter is already a member, the Union seeks to exclude theseemployees on the ground that the "shop"voted to exclude them.Asin the case of switchboard operators,we are of the opinion this is in-sufficient reason for depriving these employees of an opportunity forcollective bargaining.The record discloses that in addition to theusual duties of porters, these employees act, on occasion,as stock clerksand messengers.In view of the foregoing,we find that porters are"inside"employees and shall include them within the unit hereinafterfound appropriate.L.Hair netassemblersThe Company would exclude these employees on the ground thatthey are "manufacturing" employees, whereas the Union would in-clude them.These employees assemble and package hair nets alreadymanufactured; they do no','original manufacturing.We agree withthe Union's contention, and shall include then.-M. Specific employeesSamuel Bloomz.The Union alleges that this employee is a buyer ofsupplies and an executive,and would therefore exclude him;the Com-,pany contends that he is merely a clerk and should be included withinthe unit.The evidence discloses that he keeps inventories of supplies,reports on them to the office manager,and that there is a dispute asto whether or not be actually buys supplies.He received$500 bonusin 1942,not based upon salary, as is usual with the ordinary employeeand is one of the employees whom even the Organization considereddoubtful.We are of the opinion that Bloom is an executive and shallexclude him.John F. Brwizs.The Union contends that he is a supervisory em-ployee of UniversalCamera Company,an affiliate of the Company. TheCompany states that he is a bookkeeperemployed byit, together withthree others,who works upon the books, of the Universal.He.receives$65.00 per week and was given a bonus of $200 in 1942.Although theCompany'termed the'work of Bruns and his three companions as NEW YORK 'ME'RCHANDISE COMPANY, INC.53r"confidential," it still contends that he should be included within theunit. 'We are of the opinion that his duties are comparable-to those ofother bookkeepers of -the Company, a classification concerning whichthere is no dispute.We shall include Bruns within the unit herein-after found appropriate.^0 ,Sidney Franklin.The Union contends that Franklin is an'outsidesalesman, and would therefore exclude him (see outside salesmen,supra).-The Company contends that Franklin is' an ordinary insidesalesman and order filler,' a category about which there is no dispute.The record discloses,that this-employee remains within the premisesof the Company and concerns himself with a specialized trade (NovaScotia and Newfoundland-customers).He receives a small salary, butrelies primarily upon his commissions,as distinguished from the or-dinary salesmen.,,We, are of the opinion -that. Franklin, although hedoes not travel, is more akin to the outside salesmen than to the regularsalesmen of the Company; we shall therefore'exclude him.Louis Hirschhorn.The- Unioil' describes this employee as the ad-vertising manager;' the Company, admitting that Hirschhorn used tohandle the advertising, contends that it, no longer advertises due tothe War, and that he is now merely a sales clerk.He receives a salaryof $65 per week and received a boiius',of $750 for 1942.Admittedly,due to the War, his duties have changed; however, he is looked ,uponby the employees as an executive, 'and was one of those whom even theOrganization considered as doubtful.=7We shall exclude him from theunit hereinafter found appropriate.'Frank KenneyandJohnWeiss are described by the Union as as-sistant supervisors, whereas the Company describes them as shippingclerks.Both are in the shipping department; Kenney handles the par-eel post and Weiss the freight forwardhigs. Although there is someevidence that, these employees give orde s, they perform manual laborin connection with the shipping of products of the Company.We areof the opinion that there is not sufficient,evidence in the record,to war-rant a finding that the functions of these employees rare -primarilysupervisory iii nature, and-we shall include,them within the unit,here-inafter found appropriate.David Seidmanis,described by the Union as an executive.He, too,was listed by the Organization as, one of those who are in the doubtfulgroup previously indicated.He is listed-by the Company as a book-keeper.Iii,' the' complaint case, we found that Seidman was thehead bookkeeper.He handles, the credits of-the Company, receivingtive.We agree with the Union's contention and shall exclude him.'17 See footnote 12,supra."-536105-44-vol. 50--5' 4 S` 'DECISIONS OF NATIONAL LABOR 'REILATIONS' BQAiRDJuliusWeissis referred to by the Union as a supervisor; the Com-'pany contends that he is' a billing clerk.He distributes the work toother1billing clerks-and analyzes department, records.He receives asalary of $40.42 per week, and his bonus of $200 for 1942 was apparentlyfigured upon aaweekly basis.We,are of'the opinion that such of hisduties which'are disclosed by the record are not* sufficiently supervisoryin nature to, warrant his exclusion.We shall therefore include himwithin the unit hereinafter -found appropriate.GeorgeWer f elman.,The Union described this employee as anexecutive,whereas the-Company alleges that he 'is an order clerk.He receives a salary of $75 per weekand received a bonus of $1,000in 1942.Prior to the War he was in charge-of the import, departmentwent.Another employee, ' allegedly performing -similar work, re-ceives $21 per week.There appears to be little doubt that his posi-tion. is above that of the, ordinary employee, and we shall excludehim from the unit hereinafter, found appropriate.' .In accordance with the foregoing, we find' all ,inside employees ofthe Company, including switchboard operators,' porters, hair net as-semblers, Bruns, Kenney, John Weiss, and Julius ,Weiss, but exclud-ing executives, officers, buyers, assistant buyers and assistants to-thebuyers, outside salesmen, private secretaries, supervisors and assistantsupervisors, elevator operators, watchmen; nurse, construction andmaintenance men, repairmen` of merchandise, Samuel Bloom, SidneyFranklin, Louis Hirschhorn;-David'Seidman, and George Werfelman,1'constitute a -unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b), of the Act.V.,THE DETERMINATION OF REPRESENTATIVESWe 'shall, in. accordance witli our, usual procedure, direct that thequestion concerning representation which-has arisen be resolved by7 an election by secret ballot among the employees in the appropriate4-unit.The Union contends that eligibility to ' vote' iii 'the electionshould be determined as of the date of the filing of its petition (Janu-ary 11, 1943). 'However, in the absence of sufficient reason to thecontrary, we shall direct tliat the' election, be held among the, em-ployees who were employed during t1fe pay-roll period immediatelypreceding 'the- date of the Direction of 'Election herein, subject tothe limitations'and additions set forth'therein. I ;I'DIRECTION OF,ELECTION 'By virtue of and pursuant to the,powei''vested in the NationalorRelations Board by-Section 9 (c) of the National Labor Relations NEW YORK MERCHANDISE COMPANY, INC.55Act,and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as',amended, it is herebyDIRECTED that, as part of -the investigation to ascertain representa-tives for the purposes of collective bargaining with New York Mer-chandise Company, Inc., New York City, an election by secret ballotshall be conducted-as early as possible, but not later than thirty .(30)days from the date of this Direction,under the direction and super-vision of the Regional Director for the Second Region, acting in thismatter as agent for the NationalLaborRelations Board, and subjectto Article III, Section 10, ofsaidRules and Regulations,among theemployeesin the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction,including employees who did not work duringsaid pay-roll period because they were ill or on vacation or tempo-rarily laid off,and including employees in the'armed forces of theUnited States who present themselves in person at the polls,but ex-cluding any who have since quit or been discharged for cause, todetermine whether or not they desire to be represented by Wholesale& Warehouse Workers Union,Local 65, affiliated with the Congressof Industrial Organizations, for the purposes of collective bargaining.,ORDERThe National Labor Relations Board hereby orders that the peti-tion for investigation and certification of representatives of employeesof New York Merchandise Company, Inc., New York City, filed bythe New York Merchandise Company Employees Organization be, andit hereby is, dismissed.0